[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2568

                         UNITED STATES,

                           Appellee,

                               v.

                        JOHN SCHOMAKER,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                            Before

                       Boudin, Chief Judge,
                Selya and Lipez, Circuit Judges.




     John Schomaker on brief pro se.
     Thomas P. Colantuono, United States Attorney, and Peter E.
Papps, First Assistant U.S. Attorney, on brief for appellee.



                         July 26, 2002
           Per Curiam.        Petitioner appeals from the district

court's denial of his application for a writ of coram nobis

pursuant to 28 U.S.C. § 1651.          The judgment will be affirmed.

           The     district    court     correctly      determined   that

petitioner was ineligible for coram nobis relief.                Because

petitioner is in federal custody and contests the validity of

his sentence, 28 U.S.C. § 2255 provides the exclusive avenue

for seeking relief.      See Pennsylvania Bur. of Corr. v. United

States Marshals Serv., 474 U.S. 34, 43 (1985); United States v.

Sawyer, 239 F.3d 31, 37 (1st Cir. 2001); United States v.
Barrett, 178 F.3d 34, 55 (1st Cir. 1999), cert. denied, 528
U.S. 1176 (2000).
            This   is   not   merely     a   formal   distinction.    As
petitioner has already filed four previous § 2255 motions, all

of which were rejected, he would be required to satisfy the
rigid gatekeeping provisions applicable to successive § 2255
motions in order to have the merits of his claims considered.

One of those provisions requires petitioner to request leave of
this court to file a successive petition.             28 U.S.C. § 2255 (¶
8); see Jamison v. United States, 244 F.3d 44, 45-46 (1st Cir.

2001).    We have not granted such leave, nor would we since
petitioner's claims involve neither newly discovered evidence
nor a new rule of constitutional law.          See 28 U.S.C. §§ 2244 &

2255.    Accordingly, the judgment is affirmed.




                                   -2-